Citation Nr: 1505118	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the reopening of the claims for service connection for knee disorders.  

In February 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.

The case was previously before the Board in May 2014 when the claims for service connection were reopened and then remanded for remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal treatment for complaints of bilateral knee pain during service; examination of the Veteran's knees was normal on separation examination and there is no evidence of arthritis of the knees during service or the first post-service year.  

2.  The Veteran has a current diagnosis of arthritis of the right knee and left total knee replacement to treat arthritis, which is confirmed by VA examination in 2014.  

3.  Private medical records first document x-ray evidence of arthritis decades after service.  

4.  Private medical records reveal a history of post-service, work-related knee injuries.  

5.  The probative evidence of record indicates that the Veteran's current bilateral knee disorders are not related to service, including the incidents of knee pain treated during service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  A left knee disorder was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to the reopening of his claims for service connection for bilateral knee disorders in letters dated May and August 2008 which were prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; a VA examination report; a VA medical opinion; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in August 2014, which is adequate.  Moreover, at the February 2012 hearing, the Veteran indicated he would provide an additional medical opinion with supporting rationale from his private physician; to date, almost three years later, he has failed to provide this evidence.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While there is evidence of arthritis of the knees in the medical evidence of record, it is dated decades after service.  There is no evidence which shows that arthritis of the knees was manifest during active duty or within the first year after the Veteran separated from service.  Accordingly, service connection for arthritis of the knees is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a).

The Veteran claims that he has current bilateral knee disorders which he incurred during active service.  Specifically, he claims that during service as a Marine radio operator in combat in Vietnam, he carried heavy packs, including radio equipment which resulted in him developing his current knee disorders.  He asserts he has had symptoms of knee pain ever since service.  

In November 1965, entrance examination of the Veteran was conducted.  Clinical evaluation of the lower extremities was normal and no abnormality of the knees was noted by the examining physician.  On the accompanying report of medical history the Veteran did not report any existing knee disorders.  

In January 1967 another service department examination of the Veteran was conducted.  Again, clinical evaluation of the lower extremities was normal; no abnormalities of the knees were noted; the Veteran again failed to report any complaints or symptoms related to his knees on the report of medical history.  

Service personnel records reveal that the Veteran served in Vietnam from February 1967 to February 1968.  A June 1969 service treatment record reveals that the Veteran was "struck in the right knee with a high heel last night."  There was slight swelling below the medial patella and he was treated with a knee wrap.  

A February 1970 service treatment record reveals that the Veteran reported that his left knee ached, this increased at night, with cold weather, and with walking.  He reported a history of a pre-service football injury in 1964.  He was treated with pain medication.  

In August 1970 the Veteran complained of right knee pain and that his right knee was "giving way."  X-ray examination and consultation was ordered.  In September 1970 x-ray examination of the Veteran's right knee was negative for any abnormality.  

In August 1971, he was again treated for complaints of pain and swelling of both knees.  He reported a "history of arthritis problems and that he had ligaments torn in his right knee from high school football.  Examination was negative, but he was sent for orthopedic consultation, which was conducted a few days later.  At that time he reported symptoms of his right knee giving way on exiting a car, along with occasional swelling.  Examination revealed full range of motion, the knee was stable, and there was no effusion.  X-ray examination was within normal limits.  The impression was probable minimal meniscus tear of the right knee and physical therapy was prescribed.  

In December 1971, separation examination of the Veteran was conducted.  Again, clinical evaluation of the lower extremities was normal; no abnormalities of the knees were noted by the examining physician.  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

Entrance examination of the Veteran found his lower extremities to be normal on clinical evaluation.  No pre-existing injury or disease of the knees was noted at the time of entry into service, and the Veteran did not report any such history at that time.  Despite the Veteran's reports of incurring knee injuries prior to service while playing high school football, these reports do not arise to the level of clear and unmistakable necessary to rebut the presumption of soundness.  Accordingly the Veteran is presumed sound upon entrance to service and consideration of service connection for bilateral knee disabilities on the basis of aggravation of a pre-existing injury is not warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2014)

In March 1984 a VA Agent Orange examination of the Veteran was conducted.  At that time he reported "swelling and stiffness of knee bilaterally: primarily in medial aspect.  He states this has recurred since Vietnam.  He believes it is secondary to having to carry 130 pound backpack.  Note he carried radio equipment."  The Veteran reported symptoms of pain and swelling approximately twice a month for two days duration.  He treated it with heat pad, Ben-Gay, and rest.  Musculoskeletal examination was normal, with no abnormalities of the knees noted.  

A January 1999 private x-ray report revealed that the Veteran had degenerative changes of the left knee.  In August 1999 the Veteran sought treatment for left knee pain and swelling.  He was noted to have had arthroscopic surgery for arthritis about five months earlier.  He was doing well until he recently twisted his knee at work.  The knee was swollen and tender.  He was prescribed pain medication and referred for physical therapy and possible injection.  

A September 2000 private treatment record revealed that the Veteran sought treatment for right knee pain.  After examination the assessment was to rule out meniscus tear.  He was referred to an orthopedic specialist.  

In October 2000, the Veteran was seen by a private orthopedic specialist for his complaints of bilateral knee pain.  The Veteran reported:

he first had injury to his left knee greater than one year ago.  At that time he had a torn degenerative meniscus and underwent arthroscopic debridement.  He was doing very well with the left knee and then back at work in the same work conditions reinjured the knee several months later Since that time the left knee has had similar symptoms of-catching giving way locking and he babys that knee.   However then again on 9-7-00 as he was babying the left knee he twisted and injured the right knee and started having swelling on this knee as well He has been seen at Group Health and x-rays he was told showed significant severe arthritis and that knee replacement surgeries would be necessary.   . . .   At this time the right knee is giving him the most trouble with increasingly severe medial pain posterior pain and swelling.  He has been taking Voltaren and Percocet.  

Examination of both knees revealed overall good alignment.  He had a mild effusion on the right knee as well on the left knee and a Baker's cyst on the left knee as well.  There was no palpable spurring noted about the knees.  Range of motion was quite good, but he was moderately to severely tender over the medial joint line bilaterally.  Ligaments were stable; x-ray examination revealed mild degenerative changes of both knees and a small effusion.  The assessment was most consistent with recurrent meniscal tearing of the left knee and new onset meniscal tear of the right knee.

Private medical records reveal that the Veteran had surgical treatment, arthroscopy, of the right knee to treat degenerative changes and a meniscal tear in January 2001; in August 2001 the same surgery was conducted on the left knee for the same diagnosis.  Interestingly, on admission for the January 2001 surgery the Veteran gave a "long history of having had workman s compensation-related injury with degenerative changes and meniscal tears of both knees."

An April 2001 private treatment record reveals that the Veteran had acute onset of left knee pain upon standing at work.  He also reported a history of a right knee meniscus tear with surgical repair in the past, but did not specify when.  Physical examination revealed tenderness but no real pain with stressing.  There was no effusion and the ligaments were stable.  

A March 2002 private treatment record reveals that the Veteran sought treatment for new onset knee pain, although the exact knee is not identified in the record.  The physician indicated it was an acute exacerbation of the Veteran's mild arthritic symptoms of his knee.  

In February 2008, a private orthopedic consultation was conducted with respect to the Veteran's complaints of knee pain.  He reported a history of being a paratrooper and carried a heavy pack in Vietnam and that he was on his knees quite frequently in his current job.  The evidence does not support that the Veteran was ever a paratrooper during service.  X-ray examination revealed osteoarthritis of both knees, with the left knee being worse.  Subsequently, in March 2008 total left knee replacement surgery was conducted.  

In November 2009 the Veteran's private physician submitted a letter which stated that the Veteran was "in Vietnam and has multiple medical problems which I feel are a direct consequence of his service to our country while in Vietnam.  I did review medical records that he brought in from military medical personnel."  The physician specifically stated that the Veteran's osteoarthritis of left and right knee related back to his Vietnam service.  This physician is the Veteran's primary care physician, not the orthopedist who conducted consultation and the 2008 knee replacement surgery.  While the physician indicates he reviewed service medical records, he does not account for the fact that none of the service medical records revealed any x-ray evidence of arthritis, nor did he address the private treatment records dated from 1999 to 2008 which revealed a long history of post-service, work-related knee injuries.  

In August 2014, VA Compensation and Pension examination of the Veteran was conducted.  Full examination was conducted.  The examining physician reviewed the evidence of record including the service treatment records, and private treatment records.  X-ray examination confirmed the current diagnoses of mild degenerative joint disease right knee and status post left knee arthroplasty revision, with no acute abnormality.  After review of all the evidence of record, including the 2009 private medical opinion, the examining physician's opinion was that the bilateral knee degenerative joint disease was less likely than not etiologically related to the incidents of bilateral knee pain treated during service which were sprain or strain which involved the muscles and ligaments (soft tissue) surrounding the joint, which the degenerative joint disease (arthritis) involved the bones and joint spaces.  The physician indicated that one is not related to the other and that osteoarthritis results form a complex interplay of factors including joint integrity, genetics, local inflammation, mechanical forces, cellular and biochemical processes.  In the majority of patients osteoarthritis is linked to one or more factors such as aging, occupation, trauma, and repetitive small insults over time.  

In a December 2014 brief, the Veteran's representative asserted that the VA medical opinion was inadequate; specifically asserting that the opinion did not consider the private medical opinion.  This is untrue, the examination report specifically indicates that the 2009 private medical was reviewed and considered.  The representative also asserts that the August 2014 VA examination and opinion reflect that the Veteran suffers from residuals of bilateral menisectomy as a result of meniscal tears of both knees that are documented in his service treatment records.  A single service treatment record indicates a diagnosis of a probable meniscus tear of the right knee, with subsequent examination indicating the knees were normal.  Further, private records reveal multiple post-service meniscal tears of both knees.  No credible evidence of record links any post-service meniscus tear to the one suspected decades earlier in the service treatment records.  

The service treatment records do reveal that the Veteran was treated on several occasions for complaints of knee pain of both knees.  However, his knees were normal on separation examination.  X-ray examination of the knees during service revealed normal findings; there is no evidence of arthritis of the knees during service or the within the first year subsequent to service.  

The Veteran asserts having symptoms of knee pain from service to the present.  Service connection on the basis of continuity of symptomatology can be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  While arthritis is one of these diseases, there is no evidence that arthritis was present during service; rather the evidence of record establishes that arthritis was diagnosed by x-ray examination decades after the Veteran's separation from service.  Therefore, service connection on the basis of continuity of symptomatology cannot be established in the present case.  Walker, 708 F.3d at 1333. 

There is a large volume of private medical evidence which document a history of numerous post-service, work-related injuries to the Veteran's knees which are not indicated in either his testimony, nor considered in the rendering of the 2009 private medical opinion.  This renders the private medical opinion less probative than the 2014 VA medical opinion which accounted for all the medical evidence of record, including the Veteran's post-service medical history.  The preponderance of the evidence is against the claims for service connection for a right knee disorder and a left knee disorder.  Accordingly, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


